DETAILED ACTION
	Claims 17-28 are presented for examination. Claims 1-16 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/21 and 12/27/21 have been considered by the examiner.

Drawings
The drawings were received on 5/17/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 17 recites “generating a coded bit by encoding the two segments; and transmitting, to a receiving apparatus, the coded bit” however the
generation of a coded bit and transmission of a coded bit is not disclosed in the detailed
description of the specification, other than the “Summary” section of the specification.

It is also unclear how a coded bit is generated by encoding a plurality of segments. The examiner suggests that based on the detailed description (specifically the description relating to figure 6 paragraph [0095]). As a general rule when bits are encoded, you end up with more bits not less.

Independent claims 21 and 25 have substantially the same issues because these
claims use the same wording as cited above from claim 17. Therefore claims 21 and 25
are rejected for the same reasoning.

Claims 18-20, 22-24 and 26-28 depend either directly or indirectly on the rejected
independent claims and as such inherit the 35 U.S.C. 112 issues of the independent
claims. Therefore, these claims are rejected for the same reasoning and may not be
further considered with respect to the prior arts. Clarification of the claim language is
required for a proper search and comparison with the prior arts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 9, and 10 of U.S. Patent No. 11,012,185. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the table below the claimed elements of the pending claims are fully disclosed in the patented claims. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application, given the patented claims, would have been well able to construct the pending claims.

17/322119 present application
U.S. Patent No. 11,012,185
17. (New) A method of transmitting a signal by a transmitting apparatus in a wireless communication system or a broadcasting system, the method comprising: 
generating a bit sequence; 









segmenting the bit sequence into two segments based on determining whether to perform a code block segmentation for the bit sequence; 



generating a coded bit by encoding the two segments; and transmitting, to a receiving apparatus, the coded bit, wherein the segmenting of the bit sequence into the two segments based on the determining of whether to perform the code block segmentation for the bit sequence comprises: when a number of bits of the bit sequence is greater than or equal to a first value 1013, segmenting the bit sequence into two segments, and when the number of bits of the bit sequence is greater than or equal to a second value 360 and a length of a rate matching output sequence is greater than or equal to a third value 1088, segmenting the bit sequence into two segments.
1. A method performed by a terminal in a wireless communication system, the method comprising: 


generating a bit sequence for uplink control information (UCI); 
identifying that a number of bits of the bit sequence is greater than or equal to 360 and a length of rate matching output sequence is greater than or equal to 1088, or identifying that the number of bits of the bit sequence is greater than or equal to 1013; 

(claim 2. … the bit sequence is segmented into 2 segments.)
performing a code block segmentation for the bit sequence based on the identification; generating coded bits by encoding a plurality of segments based on a polar coding; and transmitting, to a base station, the UCI based on the coded bits.




(generating a bit sequence for uplink control information (UCI); 
identifying that a number of bits of the bit sequence is greater than or equal to 360 and a length of rate matching output sequence is greater than or equal to 1088, or identifying that the number of bits of the bit sequence is greater than or equal to 1013)
18. The method of claim 17, wherein the bit sequence is for uplink control information (UCI), and wherein the two segments are encoded by using a polar code.
From Claim 1 
… generating a bit sequence for uplink control information (UCI)
… encoding a plurality of segments based on a polar coding
21. (New) A transmitting apparatus of transmitting a signal in a wireless communication system or a broadcasting system, the transmitting apparatus comprising: 
a transceiver configured to transmit and receive a signal; and 
a controller coupled with the transceiver and configured to: 
generate a bit sequence, 

segment the bit sequence into two segments based on determining whether to perform a code block segmentation for the bit sequence, generate a coded bit by encoding the two segments, and transmit, to a receiving apparatus, the coded bit, wherein the segmenting of the bit sequence into the two segments based on the determining whether to perform the code block segmentation for the bit sequence comprises: when a number of bits of the bit sequence is greater than or equal to a first value 1013, segmenting the bit sequence into two segments, and when the number of bits of the bit sequence is greater than or equal to a second value 360 and a length of a rate matching output sequence is greater than or equal to a third value 1088, segmenting the bit sequence into two segments.
5. A terminal in a wireless communication system, the terminal comprising: 



a transceiver configured to transmit and receive a signal; and 
a controller coupled with the transceiver and configured to: 
generate a bit sequence for uplink control information (UCI), 
(claim 6. … the bit sequence is segmented into 2 segments.)


identify that a number of bits of the bit sequence is greater than or equal to 360 and a length of rate matching output sequence is greater than or equal to 1088, or identify that the number of bits of the bit sequence is greater than or equal to 1013, perform a code block segmentation for the bit sequence based on the identification, generate coded bits by encoding a plurality of segments based on a polar coding, and transmit, to a base station, the UCI based on the coded bits.
25. A non-transitory computer-readable storage medium encoded with instructions which, when executed by a transmitting apparatus comprising a processor, cause the transmitting apparatus to: 

generate a bit sequence; 

segment the bit sequence into two segments based on determining whether to perform a code block segmentation for the bit sequence; generate a coded bit by encoding the two segments; and transmit, to a receiving apparatus, the coded bit, wherein the segmenting of the bit sequence into the two segments based on determining whether to perform the code block segmentation for the bit sequence comprises: when a number of bits of the bit sequence is greater than or equal to a first value 1013, segmenting the bit sequence into two segments, and when the number of bits of the bit sequence is greater than or equal to a second value 360 and a length of a rate matching output sequence is greater than or equal to a third value 1088, segmenting the bit sequence into two segments.
9. A non-transitory computer-readable storage medium encoded with instructions which, when executed by a transmitting apparatus comprising a processor, cause the transmitting apparatus to: 

generate a bit sequence for uplink control information (UCI),
(claim 10. … the bit sequence is segmented into 2 segments.)


identify that a number of bits of the bit sequence is greater than or equal to 360 and a length of rate matching output sequence is greater than or equal to 1088, or identify that the number of bits of the bit sequence is greater than or equal to 1013, perform a code block segmentation for the bit sequence based on the identification, generate coded bits by encoding a plurality of segments based on a polar coding, and transmit, to a receiving apparatus, the UCI based on the coded bits.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. US 2021/0288663 teach iteratively segmenting a group of K information bits into a plurality of segments, encoding the information bits of each of the plurality of segments using a polar code to generate a plurality of encoded segments where a threshold rate matching output sequence length is 1088 with a payload is 360.
Hwang et al. US 9,414,367 teach a wireless device that determines the number of a plurality of Reed-Muller encoders based on the number of bits of a bit sequence indicating uplink control information, and divides the bit sequence based on the determined number of the plurality of RM encoders to generate a plurality of sub-sequences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111